DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 12/01/2021.
Response to Arguments
The new title is acknowledged and the previous objection to the specification is overcome. 
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument, that Chang does not teach “each piece of piezoresistive material in claim 1 forms a sensor with traces on the same substrate”, the examiner respectfully disagrees. Claim 1 exactly recites “a first substrate having a plurality of conductive traces thereon”, “each of the pieces of piezoresistive material being positioned to contact a corresponding set of the conductive traces”, and “each of the pieces of piezoresistive material […] forming a sensor therewith”. The examiner respectfully submits that Chang teaches “a first substrate having a plurality of conductive traces thereon” (i.e., first flexible film 110 a plurality electrodes 130 thereon) (see Fig. 1C), “each of the pieces of piezoresistive material being positioned to contact a corresponding set of the conductive traces” (i.e., piezoresistive sensing blocks 150 are positioned to contact the electrodes 130) (see Fig. 1C), and “each of the pieces of piezoresistive material […] forming a sensor therewith” (i.e., piezoresistive sensing blocks 150 positioned to contact first electrodes 130, positioned to contact the second electrodes 140, and positioned to generate a sensing signal at the location of the piezoresistive sensing blocks 150 in the first space S1) (see Fig. 1C). The applicant argues that “each piece of piezoresistive material in claim 1 forms a sensor with traces on the same substrate”, but the 
In response to the applicant’s arguments that “the description of depressions 8b make it clear that they have a finite depth and therefore do not extend through the substrate 110”, the examiner respectfully disagrees. The claims do not describe the depression as having “a finite depth and do not extend through the substrate”. The only description of the depressions with reference to its depth states that “the depth of the depressions in substrate 110 may be such that, when no force is exerted on the assembly, there is a space between each of the piezoresistive fabric and the bottom of the corresponding depression”. The examiner respectfully submits that Chang teaches a depression (i.e., in the subspace X), which is in a substrate and in alignment with the piezoelectric sensing block, formed by the second flexible film 120 and the walls W (see Fig. 3C). Chang further teaches that the depth of the subspace X may be such that, when no force is exerted on the assembly (see Fig. 3D), there is a space between the piezoelectric sensing block and the bottom of the corresponding subspace X which is the surface of the substrate 120 (see Fig. 3D). Therefore, based on the description of the “depression” found in the claims and in the specification, the examiner respectfully submits that the part of the subspace X, as illustrated in Chang’s Fig. 3C, corresponds to the claimed depression. 
In response to the applicant’s argument, that “to incorporate Rosenberg’s alignment posts into Chang’s structure would undermine the flexibility of Chang’s “flexible electronics”, the examiner respectfully disagrees. The examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Rosenberg’s teachings suggest adding alignment features, such as alignment posts or mating cavities, to a sensor’s substrates in order to enable smooth and efficient alignment of the substrates.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pat. No. 7,980,144) (hereafter Chang) in view of Rosenberg et al. (Pub. No. US 2015/0325527) (hereafter Rosenberg).
Regarding claim 1, Chang teaches a sensor system, comprising: 

a plurality of pieces of piezoresistive material (i.e., sensing blocks 150) (see Fig. 1C), each of the pieces of piezoresistive material being positioned to contact a corresponding set of the conductive traces and forming a sensor therewith (i.e., sensing blocks 150 are respectively disposed on the first electrodes 130) (see Fig. 1C); and 
a second substrate (i.e., second flexible film 120 and the layer of plurality of walls W) (see Fig. 1C), the second substrate including a plurality of depressions in a surface thereof (i.e., the walls W divides the first space into a plurality mutually connected subspaces) (see Fig. 1C), and corresponding aperture in the first substrate (i.e., first space and the second space are mutually connected via a through hole H1 disposed on the first flexible film 110) (see Fig. 1C), aligning each sensor with a corresponding one of the depressions (see Fig. 1A); but does not explicitly teach
a plurality of posts extending from the surface through corresponding apertures in the first substrate.  
Regarding the posts, Rosenberg teaches a plurality of posts extending from the surface (i.e., alignment posts 110) (see Fig. 1) through corresponding apertures in the first substrate (i.e., mating cavities or radiused top portion 150) (see Fig. 1). In view of the teaching of Rosenberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the alignment posts and the corresponding apertures in order to ensure that the piezoresistors would register the applied force correctly.
Regarding claim 2, Chang teaches that each depression in the surface of the second substrate is configured such that there is a space between the corresponding piece of piezoresistive material and the second substrate when there is no force exerted on the sensor system (see Fig. 1A).  
Regarding claim 4, Chang teaches that each depression in the surface of the second substrate is configured such that substantially no force is registered by the corresponding sensor when there is no force exerted on the sensor system (see Fig. 1A).  
Regarding claim 5, each depression in the surface of the second substrate is configured to determine a dynamic range of the corresponding sensor.  
Regarding claim 6, Chang teaches that each depression in the surface of the second substrate is configured to allow the corresponding piece of piezoresistive material to decompress after force is exerted on the sensor system (i.e., the sensor can decompress when there is no force) (see Fig. 1A).  
Regarding claim 11, Chang teaches a third substrate, the third substrate including an adhesive configured to secure the first substrate to the second substrate and to enclose the first substrate and the sensors between the second and third substrates (i.e., third flexible film 160) (see Fig. 3D).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pat. No. 7,980,144) (hereafter Chang) in view of Rosenberg et al. (Pub. No. US 2015/0325527) (hereafter Rosenberg) and in further view of Hou et al. (Pub. No. US 2012/0297885) (hereafter Hou)
Regarding claim 3, Chang in view of Rosenberg as disclosed above does not directly or explicitly teach that each depression in the surface of the second substrate is configured such that the corresponding piece of piezoresistive material is in contact with the second substrate when there is no force exerted on the sensor system. However, Hou teaches that each depression in the surface of the second substrate is configured such that the corresponding piece of piezoresistive material is in contact with the second substrate when there is no force exerted on the sensor system (i.e., the flat piezoresistive sensor device 10 is configured to form a first preloaded pressure sensor module 10B) (see paragraph sections [0045]-[0054]). In view of the teaching of Hou, it would have been obvious to one having ordinary skill in the art before . 
Claims 7-10, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pat. No. 7,980,144) (hereafter Chang) in view of Rosenberg et al. (Pub. No. US 2015/0325527) (hereafter Rosenberg) and in further view of McMillen et al. (U.S. Pat. No. 9,863,823) (hereafter McMillen)
Regarding claim 7, Chang as modified by Rosenberg as disclosed above does not directly or explicitly teach that the piezoresistive material is a fabric. However, McMillen teaches that the piezoresistive material is a fabric (i.e., piezoresistive material may be piezoresistive fabric) (see Column 3, line 44, to Column 4, line 28). In view of the teaching of McMillen, it would have been obvious to one having ordinary skill in the art to have used piezoresistive fabric due to its superb deformable characteristics. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MEPE 2144.07.
Regarding claim 8, Chang as modified by Rosenberg as disclosed above does not directly or explicitly teach that each of the pieces of piezoresistive material is secured to the first substrate with an adhesive element, each adhesive element having an aperture through which the corresponding piece of piezoresistive material contacts the corresponding set of traces. However, McMillen teaches that each of the pieces of piezoresistive material is secured to the first substrate with an adhesive element, each adhesive element having an aperture through which the corresponding piece of piezoresistive material contacts the corresponding set of traces (i.e., adhesive squares 210 are aligned with the substrate layer 202 where there are no traces) (see Column 8, lines 39-57). In view of the teaching of McMillen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the adhesives in order to secure the layers together. 
Regarding claim 9, Chang as modified by Rosenberg as disclosed above does not directly or explicitly teach that the second substrate is a molded foam rubber material. However, McMillen teaches that the second substrate is a molded foam rubber material (i.e., layers  212 212 and 214 are both layers of closed-cell foam) (see Column 8, lines 58-67). In view of the teaching of McMillen, it would have been obvious to one a having ordinary skill in the art before the effective filing date of the claimed invention to have made the substrate out of a molded foam rubber material in order to obtain the desired flexibility characteristics for the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MEPE 2144.07.
Regarding claim 10, Chang as modified by Rosenberg as disclosed above does not directly or explicitly teach a third substrate, the third substrate including an adhesive configured to secure the first substrate to the second substrate, the third substrate including apertures aligned with the posts and depressions of the second substrate.  However, McMillen teaches a third substrate, the third substrate including an adhesive configured to secure the first substrate to the second substrate, the third substrate including apertures aligned with the posts and depressions of the second substrate (i.e., adhesive squares 210 that are aligned with the substrate of layer 202 where there are no traces) (see Column 8, lines 39-57). In view of the teaching of McMillen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the adhesives in order to secure the layers together. 
Regarding claim 12, Chang as modified by Rosenberg as disclosed above does not directly or explicitly teach that each set of conductive traces includes a pair of the conductive traces, each pair of conductive traces having interdigitated portions. However, McMillen teaches that teach that each set of conductive traces includes a pair of the conductive traces, each pair of conductive traces having interdigitated portions (i.e., one of the traces 101 receives a drive 
Regarding claims 14 and 15, Chang as modified by Rosenberg as disclose above does not directly or explicitly teach that all of the conductive traces are disposed on one side of the first substrate (claim 14); or that the conductive traces are disposed on both sides of the first substrate (claim 15). However, McMillen teaches that all of the conductive traces are disposed on one side of the first substrate (claim 14); or that the conductive traces are disposed on both sides of the first substrate (claim 15) (i.e., both one-sided and two-sided implementations) (see Column 4, lines 29-43). In view of the teaching of McMillen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed conductive traces on one side or both sides in order to allow for appropriate routing of signal lines when stacking the layers. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Pat. No. 7,980,144) (hereafter Chang) in view of Rosenberg et al. (Pub. No. US 2015/0325527) (hereafter Rosenberg) and in further view of Chen (U.S. Pat. No. 9,459,172) (hereafter Chen)
Regarding claim 13, Chang as modified by Rosenberg as disclosed above does not directly or explicitly teach that the posts are configured to counteract shear forces acting on the sensor system. However, Chen teaches that the posts are configured to counteract shear forces acting on the sensor system (i.e., the outer spacer3 has a thickness along the normal direction much greater than that of diaphragm 41 so that the outer spacer 3 is substantially non-flexible and non-deformable) (see Column 3, lines 1-43). In view of the teaching of Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed a non-deformable post in order to prevent the unwanted forces acting on the sensor system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/Tran M. Tran/Examiner, Art Unit 2855